IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ERVIN EDWARD GRAS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2598

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 17, 2017.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Judge.

Nancy A. Daniels, Public Defender, and Victor D. Holder, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, and Angela R. Hensel, Assistant Attorney General, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.